Case: 22-1154    Document: 6      Page: 1   Filed: 03/24/2022




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                     ROSE A. DAVIS,
                    Claimant-Appellant

                             v.

    DENIS MCDONOUGH, Secretary of Veterans
                    Affairs,
              Respondent-Appellee
             ______________________

                        2022-1154
                  ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 20-4603, Judge Joseph L. Falvey,
Jr.
                  ______________________

                        ORDER

    The appellant having failed to file the brief required by
Federal Circuit Rule 31(a) within the time permitted by the
rules, it is
Case: 22-1154    Document: 6   Page: 2   Filed: 03/24/2022




2                                   DAVIS V. MCDONOUGH



    ORDERED that the notice of appeal be, and the same
hereby is, DISMISSED, for failure to prosecute in
accordance with the rules.




                                 FOR THE COURT

March 24, 2022
    Date                         /s/ Peter R. Marksteiner
                                 Peter R. Marksteiner
                                 Clerk of Court


ISSUED AS A MANDATE: March 24, 2022